                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:17-CR-44-BR

UNITED STATES OF AMERICA,                                    )
                                                             )
                 v.                                          )        ORDER
                                                             )
JAMES WILLIAM YOST                                           )

        This matter is before the court on defendant’s pro se emergency motion for

compassionate release. (DE # 35.)

        In 2017, defendant pled guilty to receipt of child pornography. The court sentenced him

to 150 months imprisonment, representing a downward variance from the sentencing guidelines

range of 210 to 240 months. In May 2020, defendant filed the instant motion. After the court

directed the government to file a response, (6/18/20 Text Order), defendant filed a supplement to

the motion, with supporting medical records, (DE # 36). The government then filed a response

in opposition. (DE # 38.)

        Defendant seeks compassionate release pursuant to 18 U.S.C. § 3582(c), as amended by

the First Step Act of 2018 (“First Step Act”), 1 and requests immediate release from

imprisonment. That statute provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or the
                lapse of 30 days from the receipt of such a request by the warden of


1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant to bring a motion for compassionate release.
See Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018).



            Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 1 of 6
               the defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . , after considering the factors set forth
               in section 3553(a) to the extent that they are applicable, if it finds
               that—
                       (i) extraordinary and compelling reasons warrant
                       such a reduction . . .
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

       The relevant policy statement is set forth in United States Sentencing Guideline §

1B1.13, “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A).” “Th[at] policy

statement . . . requires: (1) extraordinary or compelling reasons to warrant a reduction in a

defendant’s sentence, (2) that the defendant is not a danger to the safety of others or the

community, and (3) that release from custody complies with § 3553(a) factors.” United States v.

Lake, No. CR 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (citing

U.S.S.G. § 1B1.13 (2018)); see also United States v. Kibble, Criminal No. 2:19-00077, 2020 WL

3470508, at *2 (S.D.W. Va. June 25, 2020).

       Under the policy statement, extraordinary and compelling reasons justifying a sentence

reduction exist based on any of following circumstances:

       (A)      Medical Condition of the Defendant.—
               (i)      The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
               (ii)     The defendant is—
                        (I)     suffering from a serious physical or medical condition,
                        (II)    suffering from a serious functional or cognitive impairment,
                        or
                        (III) experiencing deteriorating physical or mental health
                                because of the aging process,
                        that substantially diminishes the ability of the defendant to
                        provide self-care within the environment of a correctional facility
                        and from which he or she is not expected to recover.

                                                   2

           Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 2 of 6
       (B)       Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C)     Family Circumstances.
               (i)    The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.
               (ii)     The incapacitation of the defendant’s spouse or registered partner
               when the defendant would be the only available caregiver for the spouse or
               registered partner.
       (D)      Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B.13, cmt. n.1.

       Before considering the merits of the motion, it appears defendant fully exhausted his

administrative appeal rights in the Bureau of Prisons prior to filing the motion. In April 2020,

defendant submitted a request for a reduction in his sentence based on COVID-19 concerns to

the Warden, which the Warden denied shortly thereafter. (Mot., Ex. A, DE # 35-1.) According

to defendant, at the beginning of May 2020, he filed an appeal from that decision and has not

received a response. (Mot., DE # 35, at 4.) The government does not dispute that defendant has

satisfied § 3582(c)(1)(A)’s exhaustion requirement.

       Turning to the merits, defendant contends his medical conditions make him at a

heightened risk of mortality if he contracts COVID-19 and therefore constitute an extraordinary

and compelling reason for his release. (Mot., DE # 35, at 9; Suppl., DE # 36, at 1.) The

government argues defendant should not be released because his medical conditions, despite the

COVID-19 pandemic, do not qualify as extraordinary or compelling reasons and the § 3553(a)

factors weigh against it. (Resp., DE # 38, at 14-16.)




                                                 3

          Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 3 of 6
       “[I]n considering whether extraordinary and compelling reasons for a sentence reduction

exist in light of COVID-19, [district courts] have considered the age of the prisoner, the severity

and documented history of the defendant’s health conditions, and the proliferation and status of

infections in the prison facility.” Kibble, 2020 WL 3470508, at *2 (citing United States v.

Brady, No. S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (collecting

cases)). Defendant is 35 years old. He suffers from chronic respiratory, sinus, and bronchial

infections, irritable bowel syndrome (“IBS”), hypertension, attention deficit disorder (“ADD”),

and low vitamin D. (Mot., DE # 35, at 8; Suppl., DE # 36, at 1-6.) Current research does not

indicate that any of these conditions place individuals at an increased risk of severe illness from

COVID-19. See Centers for Disease Control and Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

July 24, 2020); Carrie Macmillan, Vitamin D Deficiency and COVID-19: Is There a

Connection? (June 11, 2020), https://www.yalemedicine.org/stories/vitamin-d-covid-19/ (“So,

while vitamin D may prove to play a role in COVID-19 severity, more and different types of

studies are needed to understand if there is a causal connection.”); David T. Rubin, M.D.,

Coronavirus (COVID-19) Information for Patients with Inflammatory Bowel Disease (Apr. 17,

2020), https://www.uchicagomedicine.org/forefront/coronavirus-disease-covid-19/coronavirus-

covid19-information-for-patients-with-inflammatory-bowel-disease (“Of the Crohn’s and

ulcerative colitis patients we have seen who developed COVID-19, their course and recovery is

exactly like what we're seeing in the general population.”). Hypertension or chronic bronchitis

might increase an individual’s risk of severe illness from COVID-19. See Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited July 24, 2020). However,



                                                 4

           Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 4 of 6
defendant has “mild” hypertension, which does not require medication, and his chronic

respiratory issues are treated with over-the-counter medication. (See Mot., DE # 35, at 9; Suppl.,

DE # 36, at 3-4.) While the COVID-19 infection rate at FCI Butner Low, where defendant is

incarcerated, is high, see Federal Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited July 27, 2020) (showing more than one half of

FCI Butner Low’s inmates have contracted COVID-19), and its risk of transmission within the

prison setting is great, given defendant’s overall health and age, it is unlikely he will become

seriously ill should he contract COVID-19. Therefore, the court concludes defendant has not

shown extraordinary and compelling reasons to warrant a reduction in his sentence.

       Even if he had, the § 3553(a) factors do not weigh in favor of a reduction. Congress has

deemed the offense defendant committed a crime of violence. See 18 U.S.C. § 3156(a)(4)(C).

Defendant had more than 1,800 images and videos of child pornography, including some

depicting sadistic or masochistic abuse and minors under 12 years old, on his various computer

hard drives and digital media storage devices. (PSR, DE # 21, ¶¶ 18-19.) Not only did he

receive child pornography, but also, he traded it with another person. (Id. ¶¶ 5-7.) Even

accounting for good time credit, defendant has not served the five-year, statutorily mandated

minimum term of imprisonment. Although defendant had no criminal history prior to this

offense, (id. ¶ 28), and has purportedly maintained good behavior and steady employment and

taken numerous educational courses while incarcerated, (Mot., DE # 35, at 10-11), a reduction in

his sentence to time served (approximately eight years) would not provide just punishment for

the offense or reflect the seriousness of the offense.




                                                  5

           Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 5 of 6
For the foregoing reasons, defendant’s motion for compassionate release is DENIED.

This 28 July 2020.




                            __________________________________
                                           W. Earl Britt
                                           Senior U.S. District Judge




                                      6

   Case 5:17-cr-00044-BR Document 39 Filed 07/28/20 Page 6 of 6
